Spoeeord, J.
The administratrix of the succession of A. JP. Ryan, appeals from a judgment ordering a sale of property to pay debts of the succession.
The judgment was made final after default, and the appeal was taken by motion in open Court at the same term. _
The appellant seeks to have the judgment annulled on appeal, (1st) because it was rendered by the Judge of the 12th district, presiding in the 11th district, and (2dly) because it was rendered at a term not held according to law.
I. — The Act of March 16th, 1854, (Sess. Acts, p. 109) made it the duty of the District Judges to establish among themselves a system of interchange for the trial of recused cases.
We see nothing repugnant to the Constitution in the features of that Act. The Article 81 which requires that “ the Judges of the several inferior courts shall be elected by the duly qualified voters of their respective districts or parishes,” provides only for the mode of electing Judges, and does not prescribe their duties. This matter was fully considered under analogous provisions in the constitution of 1845 ; and we concur with the views of our predecessors as expressed in the case of'the State v. The Judge of the Fifth District, in 5 An. 756, most of which are applicable to the present case.
II. — The appellant complains that the November term of the District Court for the parish of Catahoula, established bjr the Act of Eeb. 15th, 1854, (Sess. Acts p. 12) was abolished by the subsequent Act of March 16th, 1854, (Session Acts p. 105). But the second Section of the latter Act provides that it “ shall not be considered as repealing, or in any way impairing any Act at the present session of the Legislature, amendatory of Section third, of the Act approved April 29th, 1853, in other respects than as amended by this Act; but such amendatory Act shall have full force and effect.”
We find no error in the judgment appealed from; it is, therefore, affirmed with costs.